— Appeal from a decision of the Workers’ Compensation Board, *620filed October 14, 1982, which awarded death benefits to the deceased employee’s parents. Claimants are the parents of decedent who died as a result of an explosion at the factory where she worked. At the time of death the household consisted of nine persons, including decedent and her parents. A claim for death benefits was filed and, while the employer and carrier conceded compensability, they contested the parents’ claim of dependency. The board found that the parents were partially dependent on decedent at the time of her accident and death. This appeal ensued. Claimant father testified that he earned $225 a week and he took home about $180 or $190 a week and that decedent earned $137.84; that decedent contributed $50 a week to help pay household expenses; and that while his daughter-in-law was the only other member of the household regularly employed, he did not know how much she contributed to pay household expenses. There was additional proof indicating that the weekly expenses were $316.52. Questions of dependency and contributions are questions of fact for the board to determine and we should not disturb the determination unless there is no substantial evidence to support it (Matter of Holloway v Camp Hatikvah, 14 AD2d 638). Considering the record in its entirety, we are of the view that the decision of the board is supported by substantial evidence and should be affirmed (see Matter of Germain v Times Sq. Stores, 92 AD2d 657). Decision affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Mahoney, P. J., Sweeney, Main, Casey and Weiss, JJ., concur.